Citation Nr: 1316243	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2. Entitlement to service connection for PTSD, to include as secondary to in-service personal assault.

3. Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2011 rating decision of the VA Regional Office (RO) in Portland, Oregon, which continued the denial of service connection for PTSD primarily on the basis of lack of stressor evidence.  The Board notes that the RO has considered the claim on the merits; however, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim for service connection has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The appellant was afforded a Board hearing in March 2013 before the undersigned Veterans Law Judge (VLJ) sitting at Portland, Oregon.  The transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal. 

The issue of entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed February 1999 rating decision denied service connection for PTSD.  There was no additional evidence or information received pertinent to a psychiatric disorder within one year of the February 1999 rating decision.

2. The evidence received since the February 1999 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, to include as secondary to in-service personal assault.  

3. PTSD is related to an in-service personal assault.  


CONCLUSIONS OF LAW

1. The February 1999 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. The evidence received subsequent to the February 1999 rating decision is new and material, and the claim for service connection for PTSD, to include as secondary to in-service personal assault, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In the decision below, the Board has reopened the Veteran's claim for service connection for PTSD, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As the Board is granting the claim of service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).

Governing Laws and Regulations

Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Analysis - Claim to Reopen

The Veteran's claim for service connection for PTSD, to include in-service personal assault, was previously considered and denied by the RO in a February 1999 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012).   Moreover, there was no additional evidence or information received within one year of the issuance of the February 1999 rating decision that pertained to PTSD or a psychiatric disorder.  See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the February 1999 rating decision became final.  

In July 2007, the Veteran requested that his claim for service connection for PTSD be reopened.  The November 2011 rating decision currently on appeal continued the denial of service connection for PTSD.

The evidence at the time of the February 1999 rating decision included the Veteran's service treatment records and military personnel records, which did not show that any psychiatric disorder was diagnosed during service.  Post-service VA medical records, to include a January 1998 VA examination, showed that the Veteran had been diagnosed with major depressive disorder and PTSD due to the traumatic events in the Navy (e.g., the military sexual trauma).  

A letter dated June 1998 written by a clinical psychiatrist at the Vet Center indicated that the Veteran was receiving treatment for his chronic PTSD on a weekly basis due to the sexual trauma he experienced in the military.  The psychiatrist indicated that such incidents were reported to have occurred over a period of a year, and the nature and chronicity of these incidents have impaired the Veteran's ability to function normally.  He indicated that the Veteran can only perform minimal work tasks and is constantly bothered by intrusive thoughts of the repeated rapes, nightmares, paranoia and depression.  

A June 1998 letter from the Veteran's state counselor described in detail the two primary stressors that the Veteran identified - the first stressor related to the death of his friend, whose mutilated and decomposed body he had to identify; the second stressor related to the ongoing sexual and physical abuse by two fellow servicemen aboard the U.S.S. Hancock.  The counselor also described the impact that the Veteran's PTSD has on his life.  The Veteran submitted statements describing the stressful events and also explained that he was unable to report such incidents at the time of service because he was afraid for his life.  

In its February 1999 rating decision, the RO, in pertinent part, denied service connection for PTSD, primarily on the basis that the reported in-service stressors could not be verified based on the evidence of record.  The RO found that, in this case, "markers" or notations in the Veteran's records that could be indicative that a stressful event occurred were insufficient to establish service connection.  With respect to the stressor involving his deceased friend, the RO indicated that this stressor could not be verified by Naval records, and there was nothing in the service treatment records that could corroborate these stressors.

The evidence associated with the claims file subsequent to the February 1999 rating decision includes VA medical records (to include those records maintained electronically on Virtual VA), the Veteran's lay statements made to his treating medical professionals, and the Veteran's hearing testimony.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 1999 decision and finds that the Veteran's lay statements, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  The Board notes that the Veteran's statements regarding his in-service physical and sexual assault by two fellow servicemen and his reports of symptomatology resulting from the trauma made in the context of psychiatric treatment provide additional details supporting the existence of an in-service stressor.  The Veteran also consistently described how he was physically and sexually assaulted in the military by these two servicemen and treating VA psychiatrists have related those traumatic events to his PTSD symptoms.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Presuming its credibility, the Board finds that this evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the additional evidence provides more complete details regarding the necessary "markers" that an in-service personal assault event occurred.  38 C.F.R. § 3.156(a).  For instance, the VA treatment records from 2010 and 2012 shows that the Veteran has been presenting increasing symptoms of depression, guilt, anxiety, frustration, intolerance, and sleep disruption.  The records show that the Veteran's PTSD causes interpersonal conflicts in his social and occupational domains, and the Veteran's need for medication and treatment due to PTSD has increased over time.

Furthermore, the Veteran's testimony at the March 2013 hearing discusses how his PTSD symptoms have continued over time, particularly his problems sleeping and his problems socially and emotionally connecting to others in the aftermath of the traumatic in-service events.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  

Law & Analysis - Service Connection for PTSD

The Veteran has been diagnosed with PTSD post service and contends it is due to in-service personal assault, or military sexual trauma.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), codified at 38 C.F.R. § 3.304(f)(4).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's service treatment records do not show any diagnosis of PTSD in service.  

Post service medical records reveal that the Veteran was first diagnosed with PTSD, along with major depressive disorder in a VA examination in January 1998.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The Veteran provided a full report of his stressors in great detail and a mental status examination was performed.  He reported that in the aftermath of the stressful events, he has attempted suicide in 1996 and 1997.  Based on the Veteran's reported stressors and the findings from the examination, the VA examiner indicated that the Veteran clearly describes PTSD symptoms from the traumatic events during his time in the Navy.  

The record is overwhelming with probative evidence that supports the finding that the Veteran's symptomatology associated with his PTSD (primarily behavioral changes) following the claimed in-service personal assault corroborates the occurrence of such stressful events.  Such probative evidence include the Veteran's consistent statements regarding the details of the military sexual trauma and the impact the traumatic events had and continue to have on the Veteran as it continues to affect his social and occupational functionality.  Additionally, treatment records from 2010 to 2012 note the increase in symptomatology, to include episodes of depression, panic attacks, anxiety, and social behavioral changes, and medical professionals have attributed such symptomatology to the Veteran's PTSD due to military sexual trauma.

Based on the foregoing, the 1998 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The 1998 examiner's opinion is also probative because it was an evaluation completed closest in time to the traumatic events in service.  Regardless, the Veteran's treating psychiatrists have consistently reported a diagnosis of PTSD due to military sexual trauma since 1998.  As the applicable regulation specifically provides for submitting the evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, and such a health care professional has offered a probative medical opinion indicating that the Veteran has PTSD due to military sexual trauma, service connection for PTSD should be granted.  See 38 C.F.R. § 3.304(f)(4).


ORDER

Service connection for PTSD is granted.


REMAND

The issue of entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure must be remanded for further development.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In statements made in connection with the appeal, the Veteran contends that he his current respiratory condition is due to asbestos exposure aboard the U.S.S. Hancock in service.  On his VA-Form 9 substantive appeal (June 2012), the Veteran avers that constant jet fuel exposure on the flight deck without protective gear contributed to his respiratory problems as well.  He stated that he has had respiratory issues about one year after discharge from the Navy.

Service treatment records do not show that the Veteran was treated or diagnosed with a chronic respiratory disability during military service, nor is there evidence showing that he was treated or diagnosed with a respiratory disability within one year after separation from service.  The earliest dating medical record of a respiratory issue is a May 1989 Brooklyn VA medical center treatment note which records a history of asthmatic attacks for the past four years and indicates that the Veteran was a former smoker (he quit 10 years prior).

However, since 1989, the evidence shows the Veteran had respiratory disorders, to include chronic obstructive asthma and chronic obstructive pulmonary disease (COPD), with which he is currently diagnosed (as stated during the March 2013 Board hearing).  A May 2011 hospital discharge summary provided that previous bronchoscopies indicated that the Veteran had lung lesions.  As a result, studies were conducted, but no histologic evidence of malignancy was found.  Various biopsies conducted of the right lung were negative for cancer and the Veteran had a negative PET scan.  In April 2011, the Veteran chose to undergo a right middle lobectomy.  Due to postoperative bleeding complications, the Veteran underwent a bronchoscopy with biopsies performed in June 2011.  

The pertinent medical evidence of record contains post-service VA treatment records as well as private treatment records for the Veteran's respiratory disability.  However, the record contains conflicting medical opinions with regards to etiology and the causal relationship between the Veteran's current respiratory disability and asbestos exposure in service.  

The Veteran was afforded a VA examination for his respiratory disability in June 2011.  A physical examination and X-ray studies were performed.  The VA examiner diagnosed the Veteran with post right upper and mid lobectomy with subsequent hommorrhage, now requiring decortication; and asthma.  He commented that though the Veteran had exposure to asbestos on the U.S.S. Hancock, none of his reports have ever mentioned asbestosis nor was he diagnosed with such.  VA obtained an addendum opinion from the same examiner in December 2011 on the issue of whether the Veteran's presumed asbestos exposure was the cause of his diagnosed respiratory condition.  The examiner stated that the Veteran's exposure to asbestos in the military was minimal and he had no other asbestos exposure.  The examiner found that there was no evidence of pulmonary asbestosis on the Veteran's chest X-ray studies.  Thus, the examiner opined that it was not likely that the Veteran's respiratory condition is related to asbestosis as the Veteran does not have pulmonary asbestosis.  

On the other hand, the Veteran's private treating physician, Dr. D.P., has indicated in a February 2011 and April 2013 letter that there may be some connection to the Veteran's respiratory disease and asbestos exposure in service.  The recent April 2013 states that Dr. D.P. believes that the Veteran's respiratory disability could be partially due to his previous exposure to jet fuel exhaust and asbestosis and indicated that the Veteran's minimal smoking history would mostly likely not be the sole contributing factor to his lung disease.  However, Dr. D.P. does not provide sufficient supporting rationale for his opinion.

The Board finds that a new VA examination and opinion should be ordered so that the examiner may consider the entire medical evidence of record, to include the conflicting nexus opinions between the Veteran's VA physicians and his private treating physician, Dr. D.P.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA pulmonary examination and conduct all appropriate studies as indicated.

The case file must be available for review.

After reviewing the case file, to include the medical documentation and the lay statements of record, the examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's respiratory disability is due to asbestos exposure in service, or any aspect of the Veteran's military service, to include any possible exposure to jet fuel.  Furthermore, the examiner should comment on the conflicting findings and opinion from the VA examination dated June 2011 and the Veteran's private physician, Dr. D.P.'s opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


